Citation Nr: 1813647	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-27 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, evaluated at 20 percent disabling prior to July 22, 2016, and 40 percent disabling as of July 22, 2016.  

2.   Entitlement to an increased rating for left lower extremity radiculopathy, evaluated at 10 percent disabling prior to August 31, 2012, and 20 percent disabling as of August 31, 2012.  
 
3.   Entitlement to an initial rating in excess of 10 percent disabling for right lower extremity radiculopathy.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1998 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran filed a notice of disagreement (NOD) with the rating decision in October 2013.  A statement of the case (SOC) was issued in June 2014, and the Veteran perfected his appeal in July 2014.  

The issues of right and left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   Beginning November 1, 2011, the Veteran's lumbar spine disability has resulted in forward flexion for the thoracolumbar spine of 30 degrees or less, but has not been characterized by unfavorable ankylosis of the entire thoracolumbar spine.  



CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for a lumbar spine disability have been met beginning November 1, 2011.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2017).

2.  The criteria for a rating in excess of 40 percent for a lumbar spine disability have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  
 
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
 
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disabilities of the spine are rated under the under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) found at 38 C.F.R. § 4.71a.  
The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  

The Veteran's lumbar spine disability is currently rated at 20 percent disabling prior to July 22, 2016, and 40 percent disabling as of July 22, 2016.  The General Formula provides that an evaluation of 20 percent rating is warranted for:  forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5). 

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the cervical spine is 340 degrees, and the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 60 percent evaluation is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id. 

Note (1) states that for purposes of evaluations of intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  

Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The Board finds that the Veteran's lumbar spine disability most closely approximates the 40 percent disabling criteria, but no higher, for the entire period on appeal.  

The Veteran's private provider treatment records indicate that he had L4-L5 spinal fusion surgery in May 2010.  The Veteran initially reported improvement in his symptoms after the surgery.  However, in November 2011, the Veteran returned to his private provider with complaints of increased pain.  The Veteran also reported minimal relief with epidural steroid injections, which had improved his pain in the past.  The Veteran's increased symptoms were treated with a spinal cord stimulator.  The Veteran reported some relief with the stimulator, but has continued to report pain, decreased range of motion, and difficulty lifting and completing daily tasks.

The Veteran was afforded a VA examination in connection with his lumbar spine disability in October 2012.  Range of motion testing showed forward flexion to 50 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  The examiner noted tenderness to palpation of the lumbar spine on examination, and noted a functional loss of movement and pain on movement after repetitive use.  The Veteran reported flare-ups once a month that last 3-5 days.  The Veteran reported that during flare-ups he has increased pain with decreased ability to ambulate, bend, and stoop.  

The Veteran was afforded an additional VA examination in July 2016.  Range of motion testing after repetitive use showed forward flexion to 30 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, and right and left rotation to 15 degrees.  The Veteran reported flare-ups and the examiner noted that the Veteran's ability to perform daily functions with repeated use and/or during flare-ups is limited due to severity of symptoms.  

The Veteran has consistently reported flare-ups, which result in increased pain and decreased ability to bend.  Considering the Veteran's credible reports, the Board finds that that his forward flexion has been limited to 30 degrees during his flare-ups for the entire period on appeal.  As such, the Veteran's lumbar spine disability mostly closely approximates the 40 percent rating criteria for the entire period on appeal.  

A rating in excess of 40 percent is not warranted because the 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  Neither VA examinations, nor the Veteran's treatment records, indicate evidence of ankylosis of the spine.  

The Veteran has a diagnosis of intervertebral disc syndrome (IVDS), and as such, the Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The October 2012 VA examination indicated that the Veteran had an incapacitating episode requiring a period of prescribed bed rest that lasted at least 1 week, but less than 2 weeks.  The July 2016 VA examination found the Veteran had no incapacitating episodes.  A rating in excess of 40 percent based on IVDS requires incapacitating episodes of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  The evidence of record does not indicate incapacitating episodes of this severity or frequency.  As such, the Veteran is not entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran is evaluated at the highest rating available based on limitation of motion.  In addition, the Board notes that the VA examinations did not address pain on passive and active range of motion and on both weight bearing and non-weight bearing.  As stated above, the Veteran is evaluated at the highest rating available based on limitation of motion.  For a higher rating the Veteran would need to have ankylosis, which he does not have.

The Board acknowledges that the Veteran contends that his service-connected lumbar spine disability warrants a higher evaluation.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms and objectively measurable criteria, like range of motion, and identification of ankylosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  Therefore, an evaluation in excess of 40 percent is not warranted. 

The Veteran filed the increased rating claim for his lumbar spine disability in August 2012.  Generally, the effective date for an award of an increased rating is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(o).  However, if the increase in disability is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase in disability.  38 C.F.R. § 3.400(o)(2); see Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010). 

In this case, it is factually ascertainable that the Veteran's disability increased in severity within one year prior to the receipt of the claim.  As noted above, the Veteran visited his private provider on November 1, 2011, to report an increase in pain.  This increase in pain led to the implantation of a spinal cord stimulator to control the Veteran's symptoms.  As such, the Board finds that the Veteran is entitled to an effective date of November 1, 2011, for the 40 percent disability rating.  

The Veteran's level of disability more closely approximates the criteria for the 40 percent disability rating for the period beginning November 1, 2011.  The preponderance of the evidence supports assigning a rating of 40 percent, but no higher, for the entire period on appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


ORDER

A rating for 40 percent, but no greater, for the period beginning November 1, 2011, is granted, subject to the regulations governing the disbursement of monetary benefits.  

A rating in excess of 40 percent for the period on appeal is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  

The Veteran contends that his service-connected radiculopathy is more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's claim is required to allow for further development of the record.  

The Veteran was provided VA examinations in connection with his service-connected lumbar spine disabilities in October 2012 and July 2016.  

In July 2017, the Veteran testified that his radiculopathy had gotten worse in the last six months.  He stated that the numbness in his left leg is coming back more than it has in the past.  He testified that he noticed this increase in symptoms around November 2016.  The Veteran stated that he reported this increase to his VA treating providers, who he saw as recently as three months before the hearing.  

In light of the Veteran's statement that his radiculopathy has worsened since his most recent VA examination, a new VA examination is warranted to assess the current severity of the Veteran's disability.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017);  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

As these claims are being remanded for additional development, the Veteran's outstanding medical records should also be retrieved and associated with the claims file.  See 38 C.F.R. § 3.159(c)(1) (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify all VA and non-VA health care providers.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide Veteran and his representative the required notice and opportunity to respond. 

2.  After obtaining any outstanding treatment records, ensure that the Veteran is scheduled for an appropriate VA examination to determine the nature and extent of the service-connected radiculopathy.  The examiner must review the claims file in conjunction with the examination.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The examiner should specifically indicate whether the Veteran's radiculopathy of the right and left lower extremity more nearly approximates mild, moderate, moderately severe, or severe nerve impairment.  The nerves affected should be specifically identified and, for each nerve affected, the disability should be described in this manner.  It should also be noted whether he has marked muscular atrophy, incomplete paralysis of the sciatic nerve; or complete paralysis of the sciatic nerve (i.e., the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).  Additionally, any marked muscular atrophy or functional impairment of the extremities deemed to be associated with the Veteran's service-connected radiculopathy of the right and left lower extremity must be identified. 

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental SOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


